FILED
                            NOT FOR PUBLICATION                            MAY 21 2012

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PETER LEROY GOOLSBY,                            No. 11-35285

              Plaintiff - Appellant,            D.C. No. 1:08-cv-00111-CSO

  v.
                                                MEMORANDUM *
DARREN RANEY, individually and as
the Chief of Police and as agent of the City
of Livingston; GLENN FARRELL,
Captain, individually and as agent of the
City of Livingston; JOSEPH HARRIS,
Officer, individually and as agent of the
City of Livingston; JAY O’NEILL,
Captain, individually and as agent of Park
County; CLARK CARPENTER,
individually and as agent and Sheriff of
Park County; THE CITY OF
LIVINGSTON, a political subdivision of
the State of Montana; PARK COUNTY, a
political subdivision of the State of
Montana,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Montana
                   Carolyn S. Ostby, Magistrate Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                              Submitted May 9, 2012 **
                                Seattle, Washington

Before: HAWKINS, GOULD, and BYBEE, Circuit Judges.


      Peter Leroy Goolsby (“Goolsby”) appeals the district court’s grants of summary

judgment to defendants on his state and federal claims stemming from his traffic stop,

arrest, detention, and prosecution in Park County, Montana. He also appeals the

district court’s partial denial of his motion for an extension of time to conduct

additional discovery pursuant to Federal Rule of Civil Procedure 56(f). Because he

has not met his evidentiary burdens, we affirm the district court.

I.    Rule 56(f) Motion

      The district court did not abuse its discretion in denying in part Goolsby’s Rule

56(f) motion for an extension of time to conduct additional discovery.1 Goolsby has

not shown that “the facts sought exist [or that] the sought-after facts are essential to

oppose summary judgment.” Family Home & Fin. Ctr., Inc. v. Fed. Home Loan

Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008).



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
        Former Rule 56(f) now appears as Rule 56(d) after an amendment to the
Federal Rules of Evidence.

                                           2
II.    Grant of Qualified Immunity on Federal Claims

       The district court properly granted qualified immunity to Livingston Police

Department officials Darren Raney (“Raney”), Glenn Farrell (“Farrell”), and Joseph

Harris (“Harris”) because Goolsby has not shown that any conduct attributable to

them “violate[d] clearly established statutory or constitutional rights.” Pearson v.

Callahan, 129 S. Ct. 808, 815 (2009) (citation omitted).

III.   Summary Judgment to Park County Defendants

       The district court properly granted summary judgment on all claims to Park

County Sheriff Clark Carpenter, Park County Captain Jay O’Neill, and Park County

(collectively, “Park County Defendants”).

       Summary judgment was proper on Goolsby’s medical needs claims because he

has not shown that prison officials exhibited “deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Similarly, summary

judgment in favor of defendants on Goolsby’s negligence claims with respect to

medical needs was proper because he has not shown how any duty was breached by

Park County Defendants, nor any damages, nor how any alleged breach caused any

alleged damages, as required by Montana law. See, e.g., Fisher v. Swift Transp. Co.,

181 P.3d 601, 606 (Mont. 2008).




                                         3
      Summary judgment in favor of Park County Defendants was also proper on

Goolsby’s state and federal claims concerning jail conditions because, even taking

them as true, they do not amount to “extreme deprivations” of the “minimal civilized

measures of life’s necessities” occurring through the “deliberate indifference” of

prison personnel or officers. Hudson v. McMillian, 503 U.S. 1, 9 (1992) (citations

omitted); see Wilson v. Seiter, 501 U.S. 294, 302–03.2 Goolsby’s other state and

federal claims against the Park County Defendants are also without merit.

      Given that summary judgment was proper as to all of Goolsby’s substantive

claims, his claims for emotional distress and punitive damages also necessarily fail.

IV.   Motion to Quash

      It was within the district court’s broad discretion over discovery to grant

Farrell’s and Harris’s motion to quash discovery as it pertained to their personnel files.

The materials contained in the files were properly deemed not “relevant” for the

purposes of Federal Rule of Civil Procedure 26(b)(1)—that is, not “reasonably

calculated to lead to the discovery of admissible evidence.” Surfvivor Media, Inc. v.

Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005) (citation omitted).



      2
          Because Goolsby’s federal constitutional challenges to his conditions of
confinement fail, so too do his Montana constitutional challenges. See, e.g, Wilson
v. State, 249 P.3d 28, 33 (Mont. 2010) (“We look to federal law for guidance on the
issue of cruel and unusual punishment.”).

                                            4
V.    Summary Judgment to City of Livingston as to All Claims

      The grant of summary judgment to the City of Livingston (“City”) as to all state

and federal claims was also proper. Per above, Goolsby failed to show any violation

of his constitutional rights at the hands of Raney, Farrell, Harris, or any other City

official, let alone a City policy that might have been responsible for any alleged

violation, as is required for municipal liability in Section 1983 actions. See Long v.

Cnty. of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006). Goolsby’s argument as

it pertains to the district court’s grant of summary judgment on his state law claims

against the City fails because he similarly failed to show any violations of state law

by any City officials.

VI.   Conclusion

      Because Goolsby has not made a showing of any genuine issue of material fact

as to any of his state or federal claims against any of the defendants, the district court

ruling is AFFIRMED.




                                            5